                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


CHARLES GASPARD CIVIL ACTION

VERSUS

UNKNOWN FIRST DEFENDANT NO.: 19-00478-BAJ-EWD




                              RULING AND ORDER

       Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 24) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses the Complaint (Doc. 1) filed by pro se Plaintiff Charles

Gaspard. The Magistrate Judge recommended that Plaintiffs action be dismissed

with prejudice for the failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. §§ 1915(e) and 1915A. The Magistrate Judge further

recommended that Plaintiffs pending motions be denied as moot.

       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were


filed by either party.
      Having carefully considered the underlying Complaint, the instant motion,


and related filings, the Court approves the Magistrate Judges Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 24) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Plaintiffs Complaint (Doc. 1) is

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiffs pending motions (Docs. 4, 14)

are DENIED AS MOOT.


                                                       /y^.
                          Baton Rouge, Louisiana, this v day of March, 2020.




                                    JUDGE BRIAN\^JACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
